Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in the instant application.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-19, drawn to a method for treating neuropathic pain in a subject by administering an antagonist of P2Y14, classified in CPC A61K 31/00+.

Group II. Claim 20, drawn to compounds, classified in CPC C07D 211/04.

The inventions are independent or distinct, each from the other because: Inventions of Group I and Group 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate 
status in the art in view of their 
different classification;

the inventions require a different field of 
search such as searching different 

electronic resources, and employing different 
search queries;  and 

the inventions are likely to raise 
different non-prior art issues under 35 U.S.C. 101 
and/or 35 U.S.C. 112, first paragraph.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species such as the 1st compound claimed in instant claim 20 or the last compound claimed in instant claim 20. The species are independent or distinct because the specie differ 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1-19 are generic.

The identification of a single disclosed elected species (such as Example number, page number and structural depiction) is required from whichever group is ultimately elected, even though this requirement is traversed.

Further, Applicant is required to indicate how the species is embraced by the claims.  For example, a 
    PNG
    media_image1.png
    313
    446
    media_image1.png
    Greyscale
, wherein A is ?; n is ?; R1 is ?; etc.


Upon the election of a single disclosed species (e.g., Example, page number and structural depiction), a scope of the elected invention that has been examined, inclusive of the elected species, will be identified by the Examiner for examination.  Alternatively, if the search of the elected group becomes arduous, the elected group may be examined according to MPEP 803.02.




the inventions require a different field of 
search such as searching different Main Groups/Sub 
Groups and employing different search queries.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



January 21, 2022
Book XXVII, page 17